DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 and 35-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “main” in Claim 24, as recited in lines 13-14, “a main cutting sequence of m main cuts with m≥2 are determined,” among others, has the following issues:	First, the term “main” is a relative term which renders the claim indefinite. The main” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Are all cuts considered “main” cuts, or are only some cuts considered “main” cuts? If not all cuts are “main” cuts, what characteristics does a cut need to have in order to be considered a “main” cut? It is unclear whether a “main cut” is a narrower limitation than a “cut” (i.e. is “main” merely a name for the cuts, or is a “main cut” some particular type of cut? 	Second, as currently written, the recitation of “a main cutting sequence of m main cuts with m≥2 are determined” (lines 13-14 of Claim 24) and “ wherein the m main cuts of the main cutting sequence comprise a first main cut… and a subsequent second main cut…” (lines 15-18 of Claim 24) are unrelated to the recited step of “making a separation cut of an end depth (T) in a workpiece…” (Claim 24, lines 8-9). It is unclear if the “main cutting sequence of m main cuts” including the “first main cut” and the “subsequent second main cut” is related to or corresponds to the “making a separation cut of an end depth (T).”	Claim 24, lines 15-19 recite, “wherein the m main cuts of the main cutting sequence comprise at least a first main cut having a first main cutting angle of the saw arm and a first diameter of the utilized saw blade in the first main cut and a subsequent second main cut with a second main cutting angle of the saw arm and a second diameter of the utilized saw blade in the second main cut…” As currently written, both of the first and subsequent second main cuts are made with “the utilized saw blade.” However, the claim requires “the utilized blade” in the first main cut has “a first diameter,” and “the utilized blade” in the subsequent second main cut has “a second 1) into the negative second main cutting angle (-α2), a second boundary of the wall saw, facing the second end point (E2), coincides with the second end point (E2) of the separating cut, and after pivot motion of the saw arm, the processing is continued by moving the saw head in the negative feed direction, wherein the secondary boundary of the wall saw is formed by a second upper exit point of the utilized saw blade, facing the second end point (E2), at a top side of the workpiece, if the second end point (E2) does not form an obstacle, by a second saw blade edge of the utilized saw blade, facing the second end point (E2), if the second end point (E2) forms an obstacle and processing is performed without a blade guard…” This limitation has the following issues:	● As currently recited, it appears as though the control unit controls the movement of the saw head such that the secondary boundary of the wall saw is approached by the saw blade and relative pivot motion of the saw arm from the negative first main cutting angle into the second main cutting angle, wherein the second boundary of the wall saw is defined by “a second upper exit point of the utilized saw blade” or “a second saw blade edge of the utilized saw blade.” It is unclear if a separate 1) of the utilized saw blade” or a “second” saw blade with a “second diameter (D2) of the utilized saw blade”) is being utilized for determining and controlling the movement of the wall saw system as it approaches a respective end point and if the controller needs to account for varying diameters of said “utilized saw blade[s]” when approaching an end point. It is unclear if the boundary is determined using “the utilized blade” from the first main cut with a first diameter or “the utilized blade” for the second subsequent cut with a second diameter. If a second saw blade is used for the second main cut, it is unclear when the first utilized saw blade is replaced with the second saw blade to maintain the specific movement requirements of the transition between the first main cut and the second main cut as set forth in the method.	● Additionally, the recitation of “wherein the secondary boundary of the wall saw is formed by a second upper exit point of the utilized saw blade, facing the second end point (E2), at a top side of the workpiece, if the second end point (E2) does not form an obstacle” is unclear because the claim does not specify that the processing is performed without a blade guard. Is one of ordinary skill supposed to assume that no blade guard is used in every situation where the second end point (E2) does not form an obstacle?	● It is unclear if the recitation of “a blade guard” set forth in lines 43 and 45 of Claim 24, respectively, are referring to the “at least one removable blade guard” previously recited in line 6 of Claim 24 or if these are separate additional blade guards.	Claim 26 recites, “prior the start of the controlled processing, a first width (B1) for a blade guard used for the first main cut and a second width (B2) for a blade guard used 1, B2) are each comprised of the first distance (B1a, B2a) from the fulcrum to the first blade guard edge and a second distance (B1b, B2b) from the fulcrum to the second blade guard edge.” As currently written, the method requires “prior to starting the controlled processing, a first width is established for a blade guard utilized in the first main cut and a second width (B2) for a blade guard utilized in the second main cut…” While line 6 of Claim 24 recites the wall saw system has “at least one removable blade guard enclosing the saw blade,”  it is unclear if two separate blade guards are utilized in the method or if one blade guard is used, wherein both widths (B1, B2) are equal to each other. If two separate blade guards are used, it is unclear when during the transition between first main cut and the second main cut that the blade guards are changed given the minimal movement of said saw head and saw arm.	Claim 28 recites, “the second main cut represents a last main cut and the wall saw is moved into an end position.” This limitation has the following issues:	● It is unclear what defines an end position. 	● It is unclear what determines when “the second main cut” is complete.	Claim 29 recites, “the saw head is moved in such a manner that a first boundary of the wall saw, facing the first end point (E1), coincides with the first end point (E1) of the separating cut, wherein the first boundary of the wall saw is formed by a first upper exit point of the utilized saw blade, facing the first end point (E1), at the top side of the work piece, if the first end point (E1) does not form an obstacle, by a first saw blade of the utilized saw blade, facing the first end point (E1), if the first end point (E1) forms an obstacle and processing is performed without a blade guard, and by a first blade guard 1), if the first end point (E1) forms an obstacle and processing is performed with a blade guard. This limitation has the following issues: 	● The recitation of “wherein the first boundary of the wall saw is formed by a first upper exit point of the utilized saw blade, facing the second end point (E2), at a top side of the workpiece, if the first end point (E1) does not form an obstacle” is unclear because the claim does not specify that the processing is performed without a blade guard. Is one of ordinary skill supposed to assume that no blade guard is used in every situation where the first end point (E1) does not form an obstacle?	● If the processing is performed automatically by the controller, when is the blade guard changed? 	Claim 31 recites, “the main cutting sequence has a third main cut, following the second main cut, having a third main cutting angle (α3) of the saw arm, a third diameter (D3) of the utilized saw blade, and a third width (B3) of the utilized blade guard with a first and second distance (B3a, B3b), where the saw arm is in a pulling configuration for the third main cut and the saw head is moved in the positive feed direction.” This limitation has the following issues:	● It is unclear if a third separate blade is being “utilized” in the method. If so, when does the user swap the first or second blade out for one that is larger than the first and second blades given the specific processing movements that are being controlled automatically by the controller. Is the utilized blade the same as the blade utilized for the previous cutting steps?	● It is unclear if a third separate blade guard with a third width is being utilized in 	Claim 35 recites, “the first main cut is made by a first saw blade and a first blade guard, with the first saw blade having a first main saw blade diameter (D1) and the first blade guard having a first blade guard width (B1), and the second main cut is executed with a second main saw blade and a second blade guard, with the second saw blade having a second saw blade diameter (D2) and the second blade guard having a second blade guard width (B2).” This limitation has the following issues:	● This limitation positively claims “a first main saw blade having a first saw blade diameter (D1)” and “a second main saw blade having a second saw blade diameter (D2).” It is unclear if these structures are related to the previously claimed saws blades including: “the at least one saw blade driven about a rotation axis” (Claim 24, lines 5-6), “the utilized saw blade [used] in the first main cut” (Claim 24, line 17), or “the utilized saw blade [used] in the second main cut” (Claim 24, line 18). Are these additional saw blades? Do they have different diameters?	● It is unclear at which point of the processing method between the first and second main cuts the first saw blade is removed and the second saw blade is installed if the wall saw is supposed to follow very specific movements to achieve the processing steps set forth previously in Claim 24.	● If the processing is performed automatically by the controller, when and how is the blade guard changed?	Claim 36, lines 1-2 recite, “wherein the first main cut of the main cutting sequence represents a precut…” As currently written, this limitation is unrelated to the 1) represents an obstacle and the cutting occurs without a blade guard, and by the first blade guard edge of the utilized blade guard when the first end point (E1) represents an obstacle and the cutting occurs with a blade guard.” It is unclear if the recitation of “a blade guard” set forth in lines 10 and 12 of this claim are referring to the “at least one removable blade guard” previously recited in line 6 of Claim 24 or if these are separate additional blade guards.	Claim 38 recites, “the main cutting sequence includes a precut to be performed before the first main cut with a zeroth main-cut angle (α0) of the saw arm, a zeroth diameter (D0), and a zeroth width (B0) with a first and second distance (B0a, B0b) to the blade guard edges, wherein the saw arm is arranged in a pulling configuration for the pre-cut and the saw head moving in the negative feed direction.” This limitation has the following issues:	● As currently written, this limitation is unrelated to the recitation of “making a separation cut of an end depth (T) in a workpiece…” (Claim 24, lines 8-9). It is unclear if the “main cutting sequence” and the “a precut to be performed before the first main cut” are related to or correspond to the “making a separation cut of an end depth (T).”	● It is unclear what is included in the scope of “a zeroth diameter (D0), and a zeroth width (B0) with a first and second distance (B0a, B0b) to the blade guard edges.” Is an alternative saw blade and blade guard provided specifically for the precut?start), where in the start position (Xstart) the second end point facing second boundary of the wall saw coincides with the second end point (E2) after the pivoting motion into the positive zeroth main-cut angle (+α0).” It is unclear how the wall saw performs the method of Claim 24 if the saw arm is pivoted into a positive main cut angle when all other main cut angles are set to a negative main cut angle (i.e. -α1, -α2).
Status of the Claims
It is to be noted that claims 24-33 and 35-46 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	There are presently still 112 rejections directed towards the recitation of “at least one saw blade” (Claim 24, line 5), wherein each of the at least one saw blades have a specific diameter for each of the main cuts. Applicant previously stated on page 14, lines 19-22 of the Remarks dated August 6, 2019, “The index "i" refers to the number of the main-cut, this means that m is the i-th main cutting angle of the saw arm (17), Di the i-th diameter of the utilized saw blade and hi is the i-th penetration depth of the utilized saw blade [US 2017/274557 Al, FIG. 4A and para. [0070]].” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 24, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724